Bloodworth, J.
1. A plea in abatement to the indictment, which charged fornication, was properly stricken when the ground thereof was that the only witness before the grand jury was the other party to the illicit intercourse. While the other party was an accomplice (Solomon v. State, 113 Ga. 192, 38 S. E. 332), yet fornication is a misdemeanor, and in such cases the law allows a conviction on the evidence of a single witness, even though that witness be an accomplice. Penal Code of 1910, § 1017.
2. ■ The 4th ground of the amendment to the motion for new trial will not be considered, as the trial judge refused to approve it. The remaining special grounds of the motion are without merit, especially when considered in the light of the qualifying note of the presiding judge. “The court may properly propound questions to a witness on the stand, with a view to elicit the truth of the case; and if in such examination the court does not express or intimate an opinion as to the credibility of the witness, or as to what has or has not been proved, the mere fact that competent testimony of the witness so elicited may be detrimental to the interest of a party will not be cause for granting him a new trial. The questions which the court asked the witness, as set out in the motion for a new trial in the present case, were not calculated to impress the jury with the idea that the judge' believed the party who gained the case in the court below should prevail.” Johnson v. Leffler Co., 122 Ga. 670 (7) (50 S. E. 488).
3. Counsel for plaintiff in error insists that the verdict is without evidence to support it, because the evidence shows that the defendant was guilty of rape instead of fornication. He made a *326timely and appropriate request in writing that this issue be submitted to the jury, and the presiding judge certifies that this was done. On questions of fact the "jurors are the final arbiters. This court is a court for the correction of errors of law alone. Where the jury passes upon issues of fact, this court cannot say as a matter of law that the verdict is contrary to law, if there is any evidence at all to support the verdict. The jury have said that this defendant is guilty of fornication; there is evidence to support such a finding, the verdict has the approval of the presiding judge, and the judgment is

Affirmed.


Broyles, O. J., and Lulce, J., concur.